



































FREEPORT-MCMORAN INC.




2005 SUPPLEMENTAL EXECUTIVE CAPITAL
ACCUMULATION PLAN






































(As Amended and Restated Effective January 1, 2015)



Execution Copy

--------------------------------------------------------------------------------


Table of Contents


Page
ARTICLE I -- DEFINITIONS
2

1.00
Account or Accounts                                    2

1.01
Compensation                                        2

1.02
Beneficiary                                        3

1.03
Board of Directors                                    3

1.04
Committee                                        3

1.05
Company                                        3

1.06
Contribution                                        3

1.07
ECAP                                            3

1.08
Employee                                        3

1.09
Employer                                        3

1.10
Internal Revenue Code or Code                                4

1.11
Participant                                        4

1.12
Participating Company                                    4

1.13
Plan                                            4

1.14
Plan Year                                        4

1.15
Separation from Service                                    4

1.16
Specified Employee                                    5

1.17
Value Determination Date                                5

ARTICLE II -- ELIGIBILITY
5

2.00
Eligible Employee for Basic and Matching Contribution                    5

2.01
Automatic Eligibility for Enhanced Company Contribution Credit            5

2.02
Automatic Eligibility for PIAP Equalization Group                    5

ARTICLE III -- SECAP BASIC CREDITS
5

3.00
Deferral Election                                    5

3.01
Earnings                                        6

ARTICLE IV -- OTHER SECAP CREDITS
7

4.00
SECAP Company Matching Contribution Credit                        7

4.01
SECAP Enhanced Company Contribution Credits                    7

ARTICLE V -- VALUATION OF A PARTICIPANT’S INTEREST IN A FUND
8

5.00
Annual Statements                                    8

5.01
Valuation                                        8

ARTICLE VI -- PAYMENTS
8

6.00
Distribution Upon Separation from Service                        8

6.01
Distribution Upon Death                                9

6.02
Form of Payments                                    9

6.03
Loans Prohibited                                    9

6.04
409A Transition Period Election                                9


Execution Copy                         i

--------------------------------------------------------------------------------


ARTICLE VII -- VESTING AND FORFEITURES
9

7.00
Vesting and Forfeitures                                    9

7.01
Restoration of Forfeitures                                9

ARTICLE VIII -- ADMINISTRATION
10

8.00
Committee                                      10

8.01
Notices, Statements, Etc.                             10

8.02
Indemnification                                     10

8.03
Bookkeeping Accounts                                  10

8.04
Determination of Eligibility                             11

ARTICLE IX -- CLAIMS PROCEDURES
11

9.00
Claims Procedures                                 11

ARTICLE X -- GENERAL PROVISIONS
12

10.00
Beneficiary Designation                                 12

10.01
Status of the Plan                                 12

10.02
Not a Contract of Employment                             12

10.03
Unsecured General Creditor                             12

10.04
Amendment and Termination                             12

10.05
Non-Assignability                                 13

10.06
Offset                                         13

10.07
Governing Law                                     13




Execution Copy                         ii

--------------------------------------------------------------------------------


FREEPORT-MCMORAN INC.
2005 SUPPLEMENTAL EXECUTIVE CAPITAL ACCUMULATION PLAN
(As Amended and Restated Effective January 1, 2015)




Freeport-McMoRan Inc. (the “Company”) adopted the Freeport-McMoRan Inc.
Supplemental Executive Capital Accumulation Plan (the “Plan”) for the benefit of
selected employees effective of January 1, 1996. In response to the enactment of
Section 409A of the Internal Revenue Code of 1986, as amended, effective as of
January 1, 2005, the Company in operation separated all Plan contributions made
and benefits earned and vested as of December 31, 2004, along with all earnings
attributable thereto (“Grandfathered Benefits”) from all Plan contributions
earned or vested after December 31, 2004 with all earnings attributable thereto
(“409A Benefits”).
The Grandfathered Benefits, along with all earnings attributable thereto, are
maintained under and paid from the Plan and the name of the Plan changed to
“Freeport-McMoRan Copper & Gold Inc. 1996 Supplemental Executive Accumulation
Plan”. The 409A Benefits, along with all earnings attributable thereto, were
spun off from the Plan and maintained under and paid from the Freeport-McMoRan
Copper & Gold Inc. 2005 Supplemental Executive Capital Accumulation Plan
(“SECAP”) as described herein.
The purpose of this Plan is to provide a select group of management and highly
compensated employees of the Company and certain of its affiliates with
supplemental retirement benefits. As a result, the Plan shall be considered to
be a “top hat plan” exempt from many of the requirements of the Employer
Retirement Income Security Act of 1974 (“ERISA”). This Plan is not intended to
“qualify” for tax favorable tax treatment under Section 401(a) of the Internal
Revenue Code of 1986 (the “Code”).
The Company desires to amend and restate the SECAP to revise the Plan’s
eligibility provisions, determination of employer contributions, and to make
other revisions and clarifications;
NOW, THEREFORE, effective as of January 1, 2015, the Company hereby amends,
restates and continues the SECAP as herein set forth:



Execution Copy

--------------------------------------------------------------------------------










ARTICLE I -- DEFINITIONS


Any capitalized term used herein and not defined in this section shall have the
meaning set forth in the Freeport-McMoRan Inc. Employee Capital Accumulation
Program (the “ECAP”). Unless otherwise required by the context, wherever used
herein:
1.00    Account or Accounts means the Basic Credits Account, Company Savings
Contribution Credits Account, Company Matching Contribution Credits Account, and
Enhanced Company Contribution Credits Account reflecting amounts earned or
vested after December 31, 2004, with all earnings attributable thereto.


1.01    Compensation


(a)
Basic Compensation means Participant’s Basic Compensation, as defined in the
ECAP.



(b)
SECAP Enhanced Compensation means regular salary or wages actually paid by a
Participating Company to a Participant, and which would have been payable to him
or her but for his or her Employee Pre-tax Contributions, Catch-up
Contributions, and contributions to Code Section 125 plans during the year, and
any transportation fringe benefits under Code Section 132(f)(4), plus
Differential Wage Payments as defined under Code Section 3401(h), shift
differentials and fifty percent (50%) of all overtime and bonuses (including
performance based special awards, PBA Performance Awards, and annual incentive
bonuses paid under the Annual Incentive Program or the Performance Incentive
Awards Program, whether received in cash or restricted stock units) and
excluding, without limitation, completion, copper and sign-on bonuses,
non-performance based discretionary special awards, stock-based incentive
compensation (except as noted above), fringe benefits, reimbursements, overseas
premiums, tax equalization payments, living and other allowances, and
contributions to a plan of deferred compensation (e.g. SECAP) which are not
included in the Participant’s gross income for the taxable year in which
contributed.



(c)
PIAP Bonus Compensation means the Eligible Employee’s bonus under the
Performance Incentive Awards Program (PIAP) or its successor (PIAP Bonus) minus
his Net Compensation. Net Compensation represents the portion of the Eligible
Employee’s PIAP Bonus that is considered in calculating his PIAP Equalization
Contribution in the ECAP. Net Compensation is defined as A, not to exceed B,
where A equals 100% of the Employee’s PIAP Bonus and B equals the Code Section
401(a)(17) limit minus the Employee’s Annualized Basic Compensation based on
Basic Compensation received in the full month immediately preceding the PIAP
Bonus.


Execution Copy                        2

--------------------------------------------------------------------------------






1.02    Beneficiary means the person or entity designated by the Participant to
receive the value of his or her Account or Accounts on his or her death, and the
Participant may from time to time change or revoke any such designation. The
last such designation received by the Company or provided to the record keeper
via an electronic method shall be controlling; provided, however, that no
designation, or change or revocation thereof, shall be effective unless received
by the Company or record keeper prior to the Participant’s death, and in no
event shall it be effective as of a date prior to such receipt.


1.03    Board of Directors means the Board of Directors of the Company.


1.04    Committee means the ECAP Administration and Investment Committee which
was appointed by the Board of Directors of the Company.


1.05    Company means Freeport-McMoRan Inc. (formerly Freeport-McMoRan Copper &
Gold Inc.) or any Company that is a successor as a result of a merger,
consolidation, liquidation, transfer of assets, or reorganization.


1.06    Contribution means the following amounts credited for bookkeeping
purposes to the Participant’s Account or Accounts:


(a)
Basic Credits means amounts credited to a Participant's Account pursuant to
Section 3.00 of this Plan.

(b)
Company Savings Contribution Credits means matching contribution amounts
credited to a Participant’s Account prior to 2009.

(c)
Company Matching Contribution Credits means matching contribution amounts
credited to a Participant’s Account pursuant to Section 4.00 of this Plan.

(d)
Enhanced Company Contribution Credits means amounts credited to a Participant’s
Account pursuant to Section 4.01 of this Plan.

(e)
DC Adjustment Contribution Credits means amounts that were contributed to the
SECAP and FMS-SECAP as DC Adjustment Contribution for a period of sixty (60)
months starting in July, 2000. The DC Adjustment Contribution Credits are
accounted for in the Participant’s Enhanced Company Contribution Credits
Account.



1.07    ECAP means the Freeport-McMoRan Inc. Employee Capital Accumulation
Program, formerly Freeport-McMoRan Copper & Gold Inc. Employee Capital
Accumulation Program, maintained by the Company, as may be amended from time to
time.


1.08    Employee means an Employee as defined in the ECAP.


1.09    Employer means the Company and all entities with whom the Company would
be considered a single employer under Section 414(b) of the Code (employees of a
controlled group of corporations), and all entities with whom the Company would
be considered a single



Execution Copy                        3

--------------------------------------------------------------------------------




employer under Section 414(c) of the Code (employees of partnerships,
proprietorships, etc., under common control).


1.10    Internal Revenue Code or Code means the Internal Revenue Code of 1986,
as amended from time to time.


1.11    Participant means an Employee or former Employee for whom an Account in
the Plan is maintained.


1.12    Participating Company means the Company and each Employer of an Employee
who is a Participant in this Plan or to whom the benefits of this Plan are
available.


1.13    Plan means this Freeport-McMoRan Inc. 2005 Supplemental Executive
Capital Accumulation Plan, as amended and restated effective January 1, 2015,
(“SECAP” or “Plan”).


1.14    Plan Year means the twelve (12) month period beginning on January 1st
and ending each December 31 during which the Plan is in effect.


1.15    Separation from Service means a termination of employment with the
Employer in such a manner as to constitute a “separation from service” as
defined under Treasury Regulations Section 1.409A-1(h), for any reason other
than death.


Whether a termination of employment has occurred is determined based upon
whether the facts and circumstances indicate that the Employer and Employee
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Employee would perform
after such date (whether as an employee or independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed (whether as an employee or independent contractor) over
the immediately preceding 36-month period (or, if employed less than 36 months,
such lesser period).
An unpaid bona fide leave of absence is disregarded in determining the average
level of bona fide services during the 36 month period (or, if employed less
than 36 months, such lesser period) and a paid bona fide leave is considered at
a level equal to the level of services that the employee would have been
required to perform to receive the compensation paid with respect to such leave.
Facts and circumstances to be considered in making a determination of Separation
from Service include, but are not limited to, whether the Employee continues to
be treated as an employee for other purposes (such as continuation of salary and
participation in employee benefit programs), whether similarly situated
Employees have been treated consistently, and whether the Employee is permitted
and realistically available to perform services for other service recipients in
the same line of business.
An Employee is presumed to have separated from service where the level of bona
fide services decrease as described above. An Employee will be presumed not to
have separated from service where the level of bona fide services performed
continues at a level that is 50 percent or more over the immediately preceding
36-month period. No presumption applies to a decrease that is more than 20% and
less than 50%. This presumption is rebuttable if an

Execution Copy                        4

--------------------------------------------------------------------------------




Employee must return to employment due to business circumstances, such as the
termination of the employee’s replacement.
A Separation from Service has not occurred while the Employee is on military
leave, sick leave, or other bona fide leave of absence if the period does not
exceed six months, or if longer, so long as the Employee retains the right to
reemployment with the Employer under an applicable statute or by contract. A
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Employee will return to perform services for the
Employer. A 29-month period may be substituted for the six-month period for
certain medical leaves of absence.
Treasury Regulation Section 1.409A-1(h)(1) definitions of “separation from
service”, leave of absence, and termination of employment are incorporated
herein.
1.16    Specified Employee shall mean a Participant who is a key employee of the
Employer under Treasury Regulations Section 1.409A-1(i) because of final and
binding action taken by the Committee or its delegate, or by operation of law or
such regulation.


1.17    Value Determination Date means any business date specified by the
Company but no less frequently than on a monthly basis.


ARTICLE II -- ELIGIBILITY


2.00    Eligible Employee for Basic and Matching Contribution. An Employee is
eligible to make Basic Contribution Credits and receive Matching Contribution
Credits if he or she (a) had annualized Basic Compensation equal to or greater
than the Code Section 401(a)(17) dollar limit in a prior year or (b) was
previously a participant in a the McMoRan Exploration LLC Supplemental Executive
Capital Accumulation Plan.


2.01    Automatic Eligibility for Enhanced Company Contribution Credit. An
Employee will automatically become eligible for Enhanced Company Contribution
Credits when (a) his or her SECAP Enhanced Compensation exceeds the Code Section
401(a)(17) dollar amount, provided such Employee is eligible for Enhanced
Company Contributions determined in Section 4.03(a) of the ECAP or (b) when the
Company has administratively limited Enhanced Company Contributions due to the
contribution limits imposed by Code Section 415, provided such Employee is
eligible for Enhanced Company Contributions determined in Section 4.03(b) of the
ECAP.


2.02    Automatic Eligibility for PIAP Equalization Group. An Employee will
automatically become eligible for SECAP Enhanced Company Contribution Credits
when he is eligible for a PIAP Equalization Contribution under section 4.03(d)
of the ECAP.


ARTICLE III -- SECAP BASIC CREDITS


3.00    Deferral Election.
(a)
Basic Credits Deferral Election. Each Eligible Employee (as defined in Section
2.00) may elect prior to the first day of each Plan Year to defer a


Execution Copy                        5

--------------------------------------------------------------------------------




percentage of his Basic Compensation for each pay period in which the Eligible
Employee’s deferrals to the ECAP have ceased due to the earlier of (i) his or
her Basic Compensation reaching the Code Sections 401(a)(17) compensation limit
or (ii) deferrals reaching the dollar limits under Code Section 402(g) and, if
applicable, Code Section 414(v).


For 2015, the Code Section 401(a)(17) limit is $265,000, the Code Section 402(g)
limit is $18,000 and the Code Section 414(v) limit is $6,000. The Internal
Revenue Service may adjust each limit annually for cost-of-living increases.
The amount of allowable deferral pursuant to the Participant’s election shall be
a minimum of one percent (1%), and in increments of at least one-half of one
percent (1/2%), but not to exceed twenty percent (20%) of Basic Compensation.
Further, the elected deferral must be the same percentage such Employee elected
to defer into the ECAP.
(b)
Irrevocable Election. Once a Plan Year has begun, Participant elections shall be
irrevocable. Notwithstanding, as permitted by Treasury Regulation Section
1.409A-3(j)(4)(viii), a Participant’s deferral election is cancelled as required
by the ECAP to receive a hardship distribution pursuant to Treasury Regulation
Section 1.401(k)-1(d)(3). If a Participant discontinues a deferral election, he
will not be permitted to elect to make deferrals again until open enrollment for
the succeeding Plan Year.

If a Participant is authorized by the Participating Company for any reason to
take an unpaid leave of absence from the employment of the Participating
Company, the Participant shall be excused from making deferrals until the
Participant returns to a paid employment status. Upon such return, deferrals
shall resume for the remaining portion of the Plan Year in which the return
occurs, based on the deferral election, if any, made for that Plan Year. If no
election was made for that Plan Year, no deferral shall be withheld.
(c)
Duration of Deferral Election. A Participant’s election to make deferrals to
this Plan must be executed prior to the beginning of the Plan Year to which the
agreement relates and shall be effective only for the Plan Year to which it
relates.

3.01    Earnings. The Participant's Basic Credits shall be treated as if
invested by the Committee in a manner to produce a rate of interest equal to the
prime rate, as published in the Federal Reserve Statistical Report at the
beginning of each month.

Execution Copy                        6

--------------------------------------------------------------------------------






ARTICLE IV -- OTHER SECAP CREDITS
4.00    SECAP Company Matching Contribution Credit.
(a)
The SECAP Company Matching Contribution Credit is 100% of the Participant’s
Basic Credits, limited to five percent (5%) of such Participant’s Basic
Compensation in excess of the Code Section 401(a)(17) dollar limit for the
applicable year.

(b)
The SECAP Company Matching Contributions are credited to a Participant’s Company
Matching Contributions Credit Account concurrently with the crediting of the
SECAP Basic Credit to an Eligible Employee’s Account. If a Participant’s SECAP
Company Matching Contributions are less than the dollar amount he or she would
have received had the contributions been based upon the annual Basic
Compensation in excess of the Code Section 401(a)(17) dollar amount, a “true-up”
Company Matching Contribution Credit will be made.

(c)
The Participant's Company Savings Contribution Credits Account and Company
Matching Contribution Credits Account shall be treated as if invested by the
Committee in a manner to produce a rate of interest equal to the prime rate, as
published in the Federal Reserve Statistical Report at the beginning of each
month.

4.01    SECAP Enhanced Company Contribution Credits.
(a)
Each Eligible Employee (as defined in Section 2.01) will receive a SECAP
Enhanced Company Contribution Credit equal to a percentage of his or her SECAP
Enhanced Compensation that is in excess of the Code Section 401(a)(17)
compensation limit. Such percentage will be the same as the percentage applied
in determining the Eligible Employee’s ECAP Enhanced Company Contributions.

(b)
If the Company has imposed an administrative limit on an Eligible Employee’s
ECAP Enhanced Company Contributions to prevent excess annual additions under the
Code section 415 limit, the Eligible Employee will receive a SECAP Enhanced
Company Contribution Credit equal to the amount that would have been contributed
to the ECAP if such limit did not apply.

(c)
Each Eligible Employee (as defined in Section 2.02) will receive a SECAP
Enhanced Company Contribution Credit equal to 50% of his PIAP Bonus Compensation
multiplied by a percentage. Such percentage will be the same as the percentage
applied in determining the Eligible Employee’s ECAP PIAP Equalization
Contributions. For 2015 such percentage is 5%.

Example 1: For example, the Employee’s Annualized Basic Compensation is $200,000
and PIAP Bonus is $100,000, and the Code

Execution Copy                        7

--------------------------------------------------------------------------------




Section 401(a)(17) limit is $265,000. The percentage applied in determining the
Eligible Employee’s ECAP PIAP Equalization Contribution is five (5%) percent.
Net Compensation (as defined in Section 1.01(c)) is $100,000 not to exceed
$265,000 minus $200,000, or $65,000. PIAP Bonus Compensation is $100,000 (PIAP
bonus) minus $65,000 (Net Compensation) = $35,000. The SECAP Enhanced Company
Contribution Credit is $875, which is 50% of the PIAP Bonus Compensation
multiplied by 5%. Example 2: The same facts as Example 1 except the Employee’s
Annualized Basic Compensation is $300,000. Net Compensation (as defined in
Section 1.01(c)) is $100,000 not to exceed $265,000 minus $300,000, or $0. PIAP
Bonus Compensation is $100,000 (PIAP bonus) minus $0 (Net Compensation) =
$100,000. The SECAP Enhanced Company Contribution Credit is $2,500, which is 50%
of the PIAP Bonus Compensation multiplied by 5%.
(d)
Enhanced Company Contributions for the Service Based Defined Contribution
Grandfathered Group pursuant to ECAP section 4.03(c) and Discretionary Company
Contributions pursuant to ECAP section 4.04 are not eligible for SECAP Enhanced
Company Contribution Credits.

(e)
The Participant’s Enhanced Company Contribution Credits Account shall be treated
as if invested by the Committee in a manner to produce a rate of interest equal
to the prime rate, as published in the Federal Reserve Statistical Report at the
beginning of each month.

ARTICLE V -- VALUATION OF A PARTICIPANT’S INTEREST IN A FUND
5.00    Annual Statements. As soon as practicable after the close of each Plan
Year (and at such intervals during the Plan Year as may be determined by the
Participating Company from time to time), the Participating Company shall
deliver to each Participant a statement setting forth the amount credited for
bookkeeping purposes to the Participant’s Accounts.
5.01    Valuation. Each Participant’s Accounts shall be adjusted as of each
Value Determination Date to reflect increases and decreases.
ARTICLE VI -- PAYMENTS
6.00    Distribution Upon Separation from Service. The total vested value of a
Participant’s Accounts will be paid as soon as practicable following Separation
from Service. Notwithstanding, if a Participant elected on or before December
31, 2008 to defer payment, the total value of the Participant’s vested Accounts
will be paid by February 28th of the year following the year in which such
Participant Separates from Service. Any Eligible Employee who was automatically
eligible to receive Enhanced Company Contribution Credits in 2009 but was not
eligible to defer a percentage of his or her Basic Compensation will be deemed
to have elected to receive payment upon Separation from Service. Once made, the
distribution payment election, or default payment election, shall continue in
force indefinitely for all of the Participant’s Accounts.


    

Execution Copy                        8

--------------------------------------------------------------------------------




Notwithstanding, if the Participant is a Specified Employee, payment shall not
be made earlier than the first business day that is six months after the
Participant’s Separation from Service or, if earlier, the date of death of the
Participant.
6.01    Distribution Upon Death. Upon the death of a Participant, the value of
the Participant’s Account or Accounts shall be paid in lump sum to the
Beneficiary or Beneficiaries, if any, designated by the Participant, or if the
Participant is not survived by any such designated Beneficiary, then to the
Participant’s estate. Payment shall be made on or before December 31 of the
calendar year in which the death occurs, or if later by the 15th day of the
third month following the date of death. A Beneficiary may not direct when
payment is made.
6.02    Form of Payments. Distribution to a Participant or his or her
Beneficiary will be paid in lump sum.
6.03    Loans Prohibited. No Participant shall be entitled to borrow any portion
of the amount credited to the Participant’s Accounts in this Plan.


6.04    409A Transition Period Election. A Participant may make a new payment
election at any time before December 31 2008, with respect to the time of
payment of all elective deferrals and employer contributions earned or vested
after December 31, 2004, with all earnings attributable thereto, provided the
election does not apply to amounts that would have otherwise been payable in the
year the change is made or cause an amount to be paid in the year the change is
made that would not otherwise be payable in that year. The new payment election
during the transition period must be received no later than six (6) months prior
to a new payment commencement date.
ARTICLE VII -- VESTING AND FORFEITURES
7.00    Vesting and Forfeitures.
(a)
Vesting. A Participant’s interest in his Basic Credits Account, Company Savings
Contribution Credits Account, and Company Matching Contribution Credits Account
shall be 100% vested at all times. A Participant’s interest in his Enhanced
Company Contribution Credits Account will vest at the same rate as his or her
Enhanced Company Contribution Account in the ECAP.

(b)
Forfeitures. A Participant’s non-vested amounts, if any, will forfeit when he or
she receives a distribution of vested amounts. If the Participant does not have
any vested amount, his or her Accounts will forfeit at the end of the year in
which the Participant terminated employment.

7.01    Restoration of Forfeitures. If a Participant forfeits any portion of his
Accounts and is reemployed, the previously forfeited amount (unadjusted for
earnings) may be restored.

Execution Copy                        9

--------------------------------------------------------------------------------






ARTICLE VIII -- ADMINISTRATION
8.00    Committee. The Committee shall have the authority to (a) to perform any
duties and responsibilities with respect to the Plan as described in the
governing documents for the Plan and the related trust, if any; (b) take such
actions with respect to the Plan or related trust that, in the judgment of
Committee with respect to the Plan, is necessary or desirable with respect to
the operation and administration of the Plan, provided that the action or
actions do not result in a substantial increase in the estimated annual cost to
the corporation and its subsidiaries; (c) to select advisors, legal counsel,
accountants, investment managers and other agents to assist in the
administration of the Plan or related trust; (d) hear and resolve all claims for
benefits under the Plan and decide all questions and disputes arising under the
Plan in accordance with the Claims Procedures described in Article IX; and (e)
delegate any of its responsibilities and duties to one or more subcommittees,
which shall be constituted of members appointed by the Committee but any such
subcommittee may include members who are not members of the Committee. Subject
to the limitations set forth in the Plan, the Committee may from time to time
establish and amend uniform and nondiscriminatory rules and regulations for the
operation and administration of the Plan.
The operation, administration and determination and answering of all questions
arising under or in connection with the Plan shall be the responsibility of the
Committee. The Committee shall have the exclusive right to interpret the Plan
and to determine any questions arising under or in connection with the
administration of the Plan. The Committee’s decision or action in respect
thereof shall be final and conclusive and binding upon all persons having an
interest in the Plan.
8.01    Notices, Statements, Etc. The Company and other Participating Companies
may as a matter of accommodation assist any Employee in the delivery of
applications, notices, forms, statements, records, remittances and other
documents required or permitted to be served or delivered under the Plan and in
doing so will endeavor to exercise ordinary diligence, but shall not be liable
for any failure so to do or for any delay in so doing, nor shall any director,
officer, or employee of the Company and Participating Companies be personally
liable for any act or omission to act in connection with the operation or
administration of the Plan except for his or her own willful misconduct or gross
negligence.
8.02    Indemnification. The Company will indemnify and hold harmless the
Committee against any cost or expense (including attorney’s fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act as Committee, except in the
case of willful misconduct or gross negligence.
8.03    Bookkeeping Accounts. The Company or its duly authorized record keeping
agent, as determined by the Committee, shall establish and maintain Accounts for
each Participant that will separately reflect the amount credited to the
Participant attributable to (i) Basic Credits, (ii) Company Savings Contribution
Credits, (iii) Company Matching Contribution Credits, and (iii) Enhanced Company
Contribution Credits and interest shall be allocated separately with respect to
each such Account in a reasonable and consistent manner. The Company Savings
Contribution Credits and Company Matching Contribution Credits may be

Execution Copy                        10

--------------------------------------------------------------------------------




combined in one Account. The Accounts are bookkeeping entries only and the
Participant shall have no secured or vested interest in any specified assets.
8.04    Determination of Eligibility. If the Company determines that an Employee
is ineligible or becomes ineligible to participate or to continue to participate
in the Plan, the Company may terminate Participant’s participation upon ten (10)
days’ notice to the Participant.
ARTICLE IX -- CLAIMS PROCEDURES
9.00    Claims Procedures.
(a)
If a claimant is dissatisfied with the determination of his or her benefits,
eligibility, participation, service, or any other interest in the Plan, the
claimant may submit a written request for a review of such determination to the
Committee. The Committee will review the claim and will notify the claimant as
to whether such claim has been granted or denied within 90 days (unless the
claimant is advised that special circumstances require an extension of time).

(b)
If the claim is denied, the claimant will receive written or electronic notice
of the adverse benefit determination explaining the denial in detail. The notice
will include: (i) specific reason(s) for the denial; (ii) specific references to
the Plan provision(s) on which the denial is based; (iii) whether any additional
material or information is required; and (iv) explanation of the Plan’s review
and appeal procedures.

(c)
The claimant has the right to appeal a denied claim. The claimant, his
authorized representative, or beneficiary may file a written request for review
of the claim with the Plan Administrator within 60 days after receipt of
notification of the claim denial. As part of the claimant’s request for review,
the claimant will have the opportunity to review pertinent documents and submit
issues and comments in writing for consideration.

(d)
The Plan Administrator will hear and make a determination on the claimant’s
appeal at the meeting that immediately follows receipt of the request for
review, unless the appeal is received within 30 days preceding the date of such
meeting in which case the appeal may be heard and decided at the second meeting
following receipt of the request for appeal. The claimant will be notified of
the decision on appeal no later than five (5) days after such decision is made.

(e)
No legal action for recovery of benefits may be commenced before a claimant has
exhausted the claims and claims review procedure described above. Any legal
action for recovery of benefits under this Plan must be commenced no later than
the earlier of: (1) the shortest applicable statute of limitations provided by
law; or (2) two years from the date the decision on appeal is delivered.


Execution Copy                        11

--------------------------------------------------------------------------------




ARTICLE X -- GENERAL PROVISIONS
10.00    Beneficiary Designation. To the extent permitted under Code Section
409A and Treasury Regulations and other interpretive guidance issued thereunder,
if the Committee is in doubt as to the right of any Beneficiary to receive any
amount, the Committee may retain such amount, with liability for any interest
thereon, until the rights thereto are determined, or the Committee may pay such
amount into any court of appropriate jurisdiction, in either of which events
neither the Committee nor any Participating Company shall be under any further
liability to anyone.
10.01    Status of the Plan. This Plan is not intended to constitute a qualified
plan under Section 401(a) of the Code, and is designed to be exempt from the
participation, vesting, funding and fiduciary responsibility rules of ERISA. The
Plan “is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employee” within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. The Plan shall be administered and interpreted to the extent
possible in a manner consistent with this intent.
10.02    Not a Contract of Employment. Nothing in the Plan shall be deemed or
construed to impair or affect in any manner whatsoever the rights of any
Participating Company with respect to the termination of employment of any
person, whether or not a Participant, all of which rights shall remain as if the
Plan had not been established.
10.03    Unsecured General Creditor. Notwithstanding anything to the contrary in
this Plan, the rights of a Participant or a Participant’s Beneficiary to
benefits under this Plan shall be solely those of an unsecured creditor of the
Company. Any assets acquired or held by the Company or funds allocated by the
Company in connection with liabilities assumed by the Company pursuant to this
Plan shall not be deemed to be held under any trust for the benefit of the
Participant or Participant’s Beneficiaries or security for the performance of
the Company’s obligations pursuant hereto, but shall be and remain general
assets of the Company.
10.04    Amendment and Termination. It is the expectation of the Company that
the Plan will continue indefinitely, but the Company reserves the right by
written action of its Board of Directors, or individual(s) specifically
designated by the Board to act on its behalf, to change or discontinue the Plan
at any time. Notwithstanding any other provision of this Plan, it is the
intention of the Company that no payment or entitlement pursuant to this Plan
will give rise to any adverse tax consequences to any Participant or Beneficiary
under Code Section 409A and Treasury Regulations and other interpretive guidance
issued thereunder, including that issued after the date hereof (collectively,
"Section 409A"). This Plan and any amendments hereto shall be interpreted to
that end and (1) to the maximum extent permitted by law, no effect shall be
given to any provision herein, any amendment hereto or any action taken
hereunder in a manner that reasonably could be expected to give rise to adverse
tax consequences under Section 409A and (2) the Company shall take any
corrective action reasonably within its control that is necessary to avoid such
adverse tax consequences. No amendments shall divest otherwise vested rights of
Participants or their Beneficiaries.

Execution Copy                        12

--------------------------------------------------------------------------------




The Plan may be terminated only under the following circumstances:
(a)
The Employer may terminate the Plan within 12 months of a corporate dissolution
taxed under Code Section 331 or with the approval of a bankruptcy court,
provided that Treasury Regulations Section 1.409A-3(j)(4)(ix)(A) is complied
with.

(b)
Within the 30 days preceding or the 12 months following a Change in Control
Event (as defined in Treasury Regulations §1.409A-3(i)(5)) provided that
Treasury Regulations §1.409A-3(j)(4)(ix)(B) is complied with.

(c)
The Company may in its discretion terminate this Plan, provided, (i) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Employer; (ii) all arrangements sponsored by the
Employer that would be aggregated with any terminated arrangement under Section
1.409A-1(c) of the Treasury Regulations if the same Employee participated in all
of the arrangements are terminated; (iii) no payments other than payments that
would be payable under the terms of the arrangements if the termination had not
occurred are made within 12 months of the termination of the arrangements; (iv)
all payments are made within 24 months of the termination of the arrangements;
and (v) the Employer does not adopt a new arrangement that would be aggregated
under Section 1.409A-1(c) of the Treasury Regulations if the same Employee
participated in both arrangements, at any time within three years following the
date of termination of the arrangement.

10.05    Non-Assignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt the amounts, if any, payable under this Plan, or any part thereof, which
are, and all rights to which are, expressly declared to be non-assignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, contracts,
liabilities, torts, judgments, alimony, or separate maintenance owed by a
Participant or any other person, nor be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency.
10.06    Offset. If at the time benefit payments are to be made under the Plan,
the Participant, the Participant’s Beneficiary or both are indebted to the
Employer, then the payments remaining to be made to the Participant, the
Participant’s Beneficiary or both, may, at the Committee’s discretion, be
reduced by the amount of such indebtedness.
10.07    Governing Law. The Plan will be construed, administered and enforced
according to Code Section 409A and related Internal Revenue Service guidelines,
ERISA, and to the extent not preempted thereby, the laws of the State of
Arizona.

Execution Copy                        13

--------------------------------------------------------------------------------




Executed in Phoenix, Arizona this 30th day of December, 2014.


FREEPORT-MCMORAN INC.


Douglas N. Currault II
___________________________________
Douglas N. Currault II
Secretary













Execution Copy                        14

--------------------------------------------------------------------------------




APPENDIX
TO
INCORPORATE CERTAIN PROVISIONS
FROM THE FREEPORT-MCMORAN CORPORATION
SUPPLEMENTAL SAVINGS PLAN


Effective July 1, 2009, the Plan is amended to incorporate certain provisions
that only apply to the SSP Participant.
1.01    Definitions. The following definitions apply for purposes of this
Appendix.
(a)
Affiliate means Freeport Minerals Corporation (“FMC”), formerly Freeport-McMoRan
Corporation, and all members of a controlled group of corporations (within the
meaning of Code Section 414(b)) that includes FMC, all trades or business
(whether or not incorporated) that are included in a group of trades or
businesses under the common control (within the meaning of Code Section 414(c))
of FMC; all members of an affiliated service group (within the meaning of Code
Section 414(m)) that includes FMC; and any other entity required to be
aggregated with FMC under Code Section 414(o).

(b)
Beneficiary means the person or trust that a SSP Participant, in his most recent
written designation on file, shall have designated to receive his SSP Account in
the event of his death.

(c)
SSP means the Freeport-McMoRan Corporation Supplemental Savings Plan.

(d)
SSP Account means the bookkeeping account balances as of June 30, 2009 that were
transferred to this Plan from the Freeport-McMoRan Corporation Supplemental
Savings Plan and credited for earnings attributable thereto.

(e)
SSP Participant means a Participant in the Plan that was a participant in the
SSP and whose SSP Account was transferred to the Plan, effective July 1, 2009.

(f)
Trust Agreement means that certain trust agreement established pursuant to the
Plan between the Company and the Trustee or any trust agreement hereafter
established, the provisions of which are incorporated herein by reference.

(g)
Trustee means Charles Schwab Trust Company.

(h)
Trust Fund means all assets held by the Trustee pursuant to the Trust Agreement
solely for the purpose of paying the SSP Accounts to the SSP Participants.


Execution Copy                        A- 1

--------------------------------------------------------------------------------




1.02    Earnings. The Participant’s SSP Account shall be treated as if invested
by the Committee in a manner to produce a rate of interest equal to the prime
rate, as published in the Federal Reserve Statistical Report at the beginning of
each month. The SSP Participant is not permitted to direct investments in the
Participant’s SSP Account.
1.03    Timing and Form of Payment.
(a)
SSP Participant Election. Except as otherwise stated herein, the timing and form
of payment shall be determined based upon the election made by the SSP
Participant on or before December 31, 2008 on the form titled “Freeport-McMoRan
Corporation Supplemental Savings Plan, Distribution Consent Form (Applies to
Entire Account Balance)”. The distribution options were (a) to elect to receive
the SSP Account per an existing method of distribution on file or, if there was
more than one form or date of payment on file, then an election was made to
treat the entire account balance according to one of the elections on file; and
(b), if currently employed, additional options were (i) receive in lump sum
after termination of employment or (ii) receive in lump sum by February 28 in
the year following termination of employment.

(b)
Small Amounts. Notwithstanding, if upon the SSP Participant’s termination of
employment or death, the value of his SSP Account is $10,000 or less, the
Committee, regardless of any elections made by the SSP Participant, shall direct
the Trustee to pay the benefits in the form of a single lump sum distribution on
the last business day of February in the Plan Year following such termination of
employment or death.

(c)
Six-Month Payment Delay. Notwithstanding any provision herein, if the SSP
Participant is a Specified Employee payment shall not be made earlier than the
first business day that is six months after the Participant’s Separation from
Service or, if earlier, the date of death of the Participant.

(d)
Distribution upon Death. Following the SSP Participant’s death, distributions
will commence on the last business day of the February in the Plan Year
following the end of the Plan Year in which the SSP Participant dies.
Distributions will be made to the Beneficiary, if any, designated by the SSP
Participant, or if the SSP Participant is not survived by any such designated
Beneficiary or there is no validly designated Beneficiary, the Beneficiary shall
be the SSP Participant’s estate. If the designated Beneficiary dies after the
payment of benefits begin, then the Beneficiary for the remainder of the
benefits payable shall be the estate of the Beneficiary.

(e)
Special Payment Provision Applicable on Sale of Affiliate. A SSP Participant who
is employed by an Affiliate of FMC as of the date that the Affiliate ceases to
be an Affiliate for purposes of this Plan due to a “change in the ownership or
effective control” or “in the ownership of a


Execution Copy                        A- 2

--------------------------------------------------------------------------------




substantial portion of the assets of” such Affiliate (as such terms are defined
in Section 409A of the Code and the applicable Treasury Regulations thereunder)
shall receive a distribution of his or her accounts thirty (30) business days
following such date, regardless of any prior election made by the SSP
Participant.



Execution Copy                        A- 3